COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judge Elder and Senior Judge Cole
Argued at Richmond, Virginia


ANDREW LEWIS ADAMS
                                       MEMORANDUM OPINION * BY
v.   Record No. 1884-95-2            CHIEF JUDGE NORMAN K. MOON
                                          AUGUST 27, 1996
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                    James B. Wilkinson, Judge
          Patricia P. Nagel, Assistant Public Defender
          (David J. Johnson, Public Defender; Office of
          the Public Defender, on brief), for
          appellant.

          John K. Byrum, Jr., Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief), for appellee.



     Andrew Lewis Adams appeals from his conviction of conspiracy

to distribute cocaine in violation of Virginia Code § 18.2-256.

He argues that the evidence was insufficient to prove the

existence of an agreement to distribute cocaine between him and

codefendant.   We disagree and affirm the conviction.

     On March 30, 1995, Officers Eric S. Lee and Leigh Ashtiani

were assigned to an undercover controlled-buy operation in the

City of Richmond.    While driving down Southlawn Boulevard in an

unmarked police vehicle they encountered appellant and

codefendant, a female later identified as Yvette Liles.   As the

officers drove by, appellant motioned for the officers to pull

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
over.    After the officers stopped, appellant approached the

vehicle and engaged in a conversation with Lee, the driver,

through the open passenger side window.    At trial, Lee related

the conversation as follows:
          The first thing I said once he [appellant]
          got to the vehicle was, yo, what's up. At
          that point, he [appellant] came over and said
          what's up man? I said I am looking. He
          [appellant] then said, in a rather distinct
          voice, what are you looking for? I said I
          need something to set me off. He [appellant]
          said what? I then said a rock. He
          [appellant] said how much man? And I told
          him all I can do is a twenty.

At that point, appellant turned to codefendant who was standing

on the sidewalk and told codefendant to come over to the car.

Codefendant did so, at which point the appellant asked if he and

the codefendant could get into the car.    Officer Lee declined and

told appellant that he had the money "right here."    Officer Lee

then handed the money to Officer Ashtiani who then passed the

money to codefendant.    Codefendant then reached into her pocket

and passed drugs to Ashtiani.    Appellant and codefendant then

walked away together and were arrested together shortly

thereafter.

        On appeal, we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.     Higginbotham v.

Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534, 537 (1975).

The judgment of the trial court is presumed correct, Daley v.
Commonwealth, 132 Va. 621, 111 S.E. 111 (1922), and in a


                                 - 2 -
circumstantial case, the inferences drawn by the fact finder will

not be disturbed on appeal as long as they are reasonable and

justified.   O'Brien v. Commonwealth, 218 Va. 1045, 1049, 243
S.E.2d 231, 233 (1978).

     "Conspiracy is defined as `an agreement between two or more

persons by some concerted action to commit an offense.'"       Feigley

v. Commonwealth, 16 Va. App. 717, 722, 432 S.E.2d 520, 524 (1993)

(quoting Wright v. Commonwealth, 224 Va. 502, 505, 297 S.E.2d
711, 713 (1992)).   "There can be no conspiracy without an

agreement, and the Commonwealth must prove beyond a reasonable

doubt that an agreement existed."      Id. (quoting Floyd v.

Commonwealth, 219 Va. 575, 580, 249 S.E.2d 171, 174 (1978)).

However, "[p]roof of an explicit agreement is not required and

oftentimes the prosecution must rely only on circumstantial

evidence to establish the conspiracy."      Stevens v. Commonwealth,

14 Va. App. 238, 241, 415 S.E.2d 881, 883 (1992).

     In Feigley, we addressed the question of when a multi-party

drug sale would give rise to an agreement to distribute, and

therein held that
          the agreement must be that two or more
          persons will act in concert to commit a crime
          . . . if two or more people agree in advance
          to act in concert to sell drugs, where one
          serves as the "supplier" and the other as the
          "runner," an agreement to distribute drugs
          exists and a conspiracy has been proven. It
          is proof of the second element, the agreement
          to distribute, that "establishes the
          necessary preconcert and connivance"
          necessary to prove a conspiracy.
16 Va. App. at 722-23, 432 S.E.2d at 524 (quoting Zuniga v.
                               - 3 -
Commonwealth, 7 Va. App. 523, 529, 375 S.E.2d 381, 385 (1988)).

     Here, the record indicates that appellant and codefendant

had reached an agreement and conspired to distribute drugs.

Trial testimony creates an inference that appellant and

codefendant operated as a team, wherein the appellant flagged

down the vehicle, made inquiries, and having determined the kind

and quantity of drug desired, motioned codefendant to approach

and complete the transaction.   The evidence presented at trial

makes certain that appellant realized the nature of the activity.

It was appellant, not codefendant, that solicited the sale and

inquired as to what substance was sought.    Likewise, appellant

ascertained the amount to be spent.     Codefendant then, on cue,

completed the transaction in progress.    Such activity is

sufficient to demonstrate the preconcert and connivance necessary

to prove a conspiracy.
     The facts here are distinguishable from those in Feigley, 16
Va. App. 717, 432 S.E.2d 520, upon which appellant relies, where

we considered a multi-party drug deal involving an undercover

police officer, defendant and three other individuals.    We found

that there was no evidence to prove Feigley and another had

prearranged that they would distribute drugs or that another

would run drugs for Feigley.

     Unlike Feigley, the record in this case contains facts

sufficient to justify the trial court's decision that an

agreement existed.   Here, unlike in Feigley, the appellant was
not contacted after the sale was initiated and then asked to

                                - 4 -
supply the drugs, thereby leaving it undecided on the record as

to whether there had been a prior agreement to distribute drugs.

Instead, here the evidence presented establishes concerted

actions of appellant and codefendant sufficient to prove an

agreement.    Appellant initiated and established the terms of the

deal while codefendant awaited her cue to enter and complete the

sale.    When appellant made the initial contact he asked if he and

codefendant could get into the car to complete the transaction.

Both were present for the duration of the transaction and each

performed in accordance with a reasonably inferred plan or system

of operation.
        Finding sufficient evidence of an agreement between

appellant and codefendant to distribute cocaine, we affirm.

                                                Affirmed.




                                 - 5 -